Case 3:19-cv-00589-REP-RCY Document 14 Filed 09/17/20 Page 1 of 4 PageID# 98


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division

RAYMOND TIEDE,

       Petitioner,

v.                                           Civil Action No. 3:19CV589

JEFFREY CRAWFORD, et al.,

       Respondents.

                                MEMORANDUM ORDER

       Raymond Tiede, an alien detainee proceeding prose, submitted

this petition pursuant to 28 U.S.C. § 2241 ("§ 2241 Petition," ECF

No.    1).    In his   §    2241 Petition,   Tiede seeks release from the

custody of the United States Immigration and Customs Enforcement

("ICE"), asserting that his continued detention is unlawful under

Zadvydas v. Davis, 533 U.S. 678 (2001), as it is unlikely that he

will be removed in the foreseeable future "because the embassy of

France has not and will not provide travel documentation."          ( § 2241

Pet.    7    (capitalization corrected) . )      Respondent has moved for

summary judgment.          For the reasons set forth below, the Motion for

Summary Judgment will be denied without prejudice.

       A.     Procedural History

        Tiede claims to be a citizen of France.          (ECF No. 5-1, 4.)

Tiede was originally admitted to the United States on August 28,

2001, pursuant to 90-day Visa Waiver Program ("VWP") available to

citizens of certain countries,          including France.    (Id.) On April

28, 2019, Tiede was arrested by U.S. Customs and Border Protection
Case 3:19-cv-00589-REP-RCY Document 14 Filed 09/17/20 Page 2 of 4 PageID# 99



( "CBP")   at Dulles Airport when a record check reflected that he

had overstayed the VWP program.                         (Id.    1   6.)         On April 29,               2019,

CBP issued Tiede an "ORDER OF REMOVAL."                             (Id.       1    7.)        The next day

he was transferred to ICE custody.                        (Id.      1   8.)

      Although Tiede claims to be French citizen (id.                                           1    14), his

immigration         attorney      stated      that        Tiede         is     a    citizen          of     Cote

d'Ivoire (id.        1   12).     In the months that followed, Tiede was not

cooperative in the efforts to secure his removal.                                          Tiede refused

to fill out necessary documents (id. 110) and provided fraudulent

documents      with regard to his               claim of            French citizenship                      (id.

1114-20, 23.)

      On August 14,             2019,      Tiede filed his                §    2241 Petition.                (ECF

No. 1.)        On    November         4,    2019,       Respondents                moved       for    summary

judgment.       (ECF No.        4.)

      By Memorandum Order                  entered on July                    23,    2020,          the    Court

directed Respondents to provide a status report on Tiede's removal

proceedings.          (ECF No. 12.)            Respondents state that in April of

2020, Tiede's family provided additional copies of documents they

asserted were Tiede's French birth certificate and passport.                                                 (ECF

No.   13-1,     1     7.)        Respondents            then     attempted                to    verify       the

authenticity of the documents.                  On May 14, 2020, French authorities

responded that the birth certificate was fraudulent and they had

no record of Tiede in their systems.                            (Id.      1   11.)

       Thereafter, Respondents have contacted INTERPOL in an attempt

to    verify    whether          the       Ivory        Coast       has        records          of        Tiede's
                                                    2
Case 3:19-cv-00589-REP-RCY Document 14 Filed 09/17/20 Page 3 of 4 PageID# 100



citizenship.             (Id.   1    13.)        Respondents          have      not     received     a

response.        (Id.)

      On August 3, 2020, Tiede's attorney provided the DHS with a

copy of     a    document       that       Tiede asserts          is his        French consular

identification card.                (Id. 118.)          On August 4, 2020, DHS submitted

the   consular       identification              card      to    French         authorities      for

verification.        (Id.       1   19.)

      B.        Respondents' Arguments for Dismissal

      Respondents offered two primary argument for dismissal:                                      (1)

Tiede' s    current        detention        is   presumptively reasonable                  and     ( 2)

there is a likelihood of removal in the reasonably foreseeable

future.     (ECF No. 5, at 1-2.)                 With respect to the first argument,

Tiede's     order        of     removal       was        entered      on     April      29,   2019.

Respondents argue that under the relevant law and precedent nine

months     of     detention          following          the     entry      of    that    order      is

presumptively reasonable.                  As the date of the filing of the Motion

for Summary Judgment on November 4,                           2019,     Respondents asserted

Tiede's detention was presumptively reasonable because he only had

been detained for less than nine months.                          That argument has become

stale as Tiede now has been detained for in excess of 16 months.

      With respect to the second argument, Respondents' inability

to remove Tiede in the ten months following the filing of the

Motion casts come doubt on their prediction as to the likelihood

and imminence of Tiede's removal.                        The Court appreciates that the

record demonstrates that Tiede's continued detention and lack of
                                                    3
Case 3:19-cv-00589-REP-RCY Document 14 Filed 09/17/20 Page 4 of 4 PageID# 101



removal          is,     in   large    measure,      the   product    of   Tiede's   own

dishonesty.             Nevertheless, given these circumstances,             the Motion

to Dismiss             (ECF No.   3) and the Motion for Summary Judgment             (ECF

No.    4)    are denied without prejudice to refile within forty                     (40)

days        of    the     date    of   entry    hereof.    Respondents'     forthcoming

submission should address instances where the detainee's lack of

removal is attributable to the detainee's lack of cooperation and

where a detainee's detention is as prolonged as that of Tiede here.

Tiede's Motion to Expedite Cast (ECF No. 11) is denied.

        The Clerk is DIRECTED to send a copy of the Memorandum Order

to Tiede and counsel of record.

        It is so ORDERED.



                                                                /s/
                                               Robert E. Payne
                                               Senior United States District Judge

Richmond, Virginia
Date: September 16, 2020




                                                 4
